Citation Nr: 1037618	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
diabetes mellitus, type II, associated with herbicide exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
psoriasis claimed as secondary to diabetes mellitus, type II, 
associated with herbicide exposure.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hypertension claimed as secondary to diabetes mellitus, type II, 
associated with herbicide exposure.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2009 statement, the Veteran's former 
representative withdrew the appeal with respect to the diabetes 
mellitus claim.  The same representative withdrew his 
representation of the Veteran altogether in an October 2009 
statement.  Both statements were received at the RO at the same 
time in October 2009.  The Veteran thereafter explained that he 
never intended the former representative to withdraw his appeal.   
As the RO reinstituted the appeal, the Board will accept that 
matter as on appeal.

The Veteran was issued a statement of the case in October 2009 as 
to the matters of service connection for bronchial asthma and 
bilateral hearing loss.  To the Board's knowledge, the Veteran 
has not thereafter sought appellate review with respect to those 
issues.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, associated 
with herbicide exposure was last denied in an April 2002 rating 
decision.  The appellant did not appeal that decision and it 
became final.  

2.  Regarding diabetes mellitus, type II, the evidence added to 
the record since the April 2002 decision is not cumulative or 
redundant of the evidence previously of record and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  The Veteran did not set foot in Vietnam, and his diabetes 
mellitus, type II is not otherwise related to service or manifest 
within one year of discharge therefrom.

4.  Service connection for psoriasis claimed as secondary to 
diabetes mellitus, type II, associated with herbicide exposure 
was last denied in an April 2002 rating decision.  The appellant 
did not appeal that decision and it became final.  

5.  Regarding psoriasis, the evidence added to the record since 
the April 2002 decision is cumulative or redundant of the 
evidence previously of record and does not relate to an 
unestablished fact necessary to substantiate the claim.  

6.  Service connection for hypertension claimed as secondary to 
diabetes mellitus, type II, associated with herbicide exposure 
was last denied in an April 2002 rating decision.  The appellant 
did not appeal that decision and it became final.  

7.  Regarding hypertension, the evidence added to the record 
since the April 2002 decision is cumulative or redundant of the 
evidence previously of record and does not relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for diabetes mellitus, type II, has been received and 
the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

2.  Diabetes mellitus, type II was not incurred in or aggravated 
by service, nor may service connection be presumed on any basis.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303, 3.307, 3.3.09 (2009).

3.  New and material evidence to reopen the claim for service 
connection for psoriasis has not been received and the claim is 
not reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4.  New and material evidence to reopen the claim for service 
connection for hypertension has not been received and the claim 
is not reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish the 
underlying claim that were found insufficient in the previous 
denial.  The record reflects that the originating agency provided 
the appellant with the notice required under VCAA by letters 
dated in October 2006, November 2006 and December 2006.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claims. 


Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

New and Material to Reopen Claim for Service Connection for 
Diabetes Mellitus, Type II

The appellant has appealed the denial to reopen the claim for 
service connection for diabetes mellitus, type II, associated 
with herbicide exposure.  In February 1998, the appellant 
submitted a claim for service connection for diabetes mellitus, 
type II.  In a July 1998 rating decision, the appellant was 
denied service connection for diabetes mellitus, type II, 
associated with herbicide exposure.  The RO found that the 
available scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure.  The appellant was notified of the denial in 
July 1998.  He submitted a notice of disagreement to the decision 
in September 1998 and a statement of the case was issued in 
November 1998.  The appellant did not perfect an appeal and the 
decision became final.  

In August 2001, the appellant filed to reopen his claim for 
service connection for diabetes mellitus, type II.  In an April 
2002 rating decision, the RO found that new and material evidence 
adequate to reopen the claim for diabetes mellitus, type II, had 
not been submitted.  The RO found that the required service in 
Vietnam was not shown and there was no evidence of exposure to 
herbicide in any other period of service.  The RO found that 
there was no basis in the available evidence of record to 
establish service connection for diabetes mellitus and that the 
condition did not happen in military service nor aggravated or 
caused by service.  The appellant was notified of the denial in 
April 2002.  The appellant did not appeal the decision and it 
became final.  

At the time of the last final denial, the record contained 
service treatment records which included the March 1970 
separation examination revealing normal findings.  Of record was 
an August 1997 examination which revealed a diagnosis of diabetes 
mellitus, type II, uncontrolled.  Diabetes mellitus of eight 
years was noted.  The record contained a January 2001 VA 
compensation and pension examination which diagnosed diabetes 
mellitus type II.  During this examination, it was noted that the 
appellant reported that he was diagnosed with diabetes mellitus 
around 1991.  

Also of record at the time of last final denial were outpatient 
treatment records showing a history of diabetes mellitus and 
treatment for it.  The record also contained the appellant's 
statements that he believed that his diabetes mellitus, type II 
was either caused by or aggravated by his service. 

Since the last final denial in April 2002, the appellant has 
submitted duplicate records showing a diagnosis of diabetes 
mellitus and treatment for such.  He has also submitted more 
recent outpatient treatment records showing the same.  

Furthermore, in September 2006 the appellant stated that he 
believed that his diabetes and complications were caused by 
service to include the 1 to 1.5 hours he physically stepped foot 
in Vietnam.  In December 2006, the appellant stated that on his 
way to Thailand they stopped in Vietnam to drop off the troops 
that had assignments there.  Also in December 2006, the appellant 
stated that around May 1969 while traveling to Thailand he 
stopped in Hawaii for an hour and then from there they went to 
Vietnam.  He stated they were sitting in the plane waiting to 
leave and that there was Agent Orange all around the area and it 
got inside the plane because the door was left open.  He stated 
that when they flew out of Vietnam they left with the Agent 
Orange that accumulated inside of the plane.  

The appellant's wife related in an April 2007 statement that the 
appellant wrote to her in June 1969 discussing that they had to 
drop off military personnel in Vietnam and that while they waited 
in the plane for approximately 1 to 1.5 hours the Agent Orange 
got into the plane through the open door.  

The Board is required to presume the credibility of newly 
submitted evidence for the sole purpose of determining if the 
claim should be reopened.  For this reason, the Board finds the 
statements of the Veteran and his wife to be new and material 
evidence.  Assuming their credibility at this preliminary stage, 
the evidence tends to show that he visited Vietnam at one point 
in service, which would suffice to trigger the presumption of 
exposure to herbicides.

On review of the evidence as a whole, the Board finds that the 
competent and credible evidence does not establish that the 
Veteran was ever present in Vietnam, as claimed.  As to his 
statements themselves, the Board notes that the Veteran has 
issued inconsistent statements through the years regarding his 
potential exposure.  Contrary to his more recent statements which 
indicate that he did not leave the plane while in Vietnam, in an 
earlier statement he stated that he was in Vietnam for 1 to 1.5 
hours and that he stepped foot in Vietnam.  The evolving nature 
of his assertions undermine the credibility of his account.  As 
to the assertion of his wife that he wrote her in 1969 to say he 
was in Vietnam, she notably has not adduced a copy of the letter, 
and the Board finds it doubtful that she would suddenly recall 
such a detail from a letter purportedly written almost 40 years 
ago.  

Moreover, the pertinent service personnel records do not support 
that he visited Vietnam.  The records show only that he served 
overseas in Thailand, with no suggestion that he stopped off in 
Vietnam.  The Board notes that although the Veteran was issued 
the Vietnam Service medal, this is consistent with his service in 
Thailand in direct support of military operations in Vietnam in 
his role as an administrative specialist.  The Veteran notably 
does not contend that the medal was issued in recognition of his 
one hour visit to Vietnam.  The National Personnel Records 
Center, in November 2001, indicated (in response to the RO's 
request for verification of any service in Vietnam) that the 
Veteran served in Thailand from May 1969 to May 1970.

In short, the Board finds that the account of the Veteran and his 
wife concerning his visitation to Vietnam lacks credibility, and 
that the evidence on file does not otherwise support that he was 
in Vietnam and exposed to herbicides.

With respect to whether service connection is warranted on a 
direct basis, there is no evidence of diabetes mellitus until 
more than 20 years after service, and no medical evidence linking 
the diabetes to service.  The Veteran himself does not assert 
that the diabetes originated in service or until years later 
(except on the basis of exposure to herbicides, which as already 
noted lacks the factual predicate of service in Vietnam).

The Board accordingly finds that the preponderance of the 
evidence is against the claim.  Service connection for diabetes 
mellitus, type II, is denied.

The Board finds that the Veteran has not been prejudiced by the 
Board's denial of the claim on the merits.  Although the RO did 
not reopen the claim and examine the claim on the merits, the 
record shows that the RO did analyze the same evidence as the 
Board in this decision, and effectively weighed the evidence of 
record.   More specifically, the RO found that the claim could 
not be reopened because the evidence did not establish that he 
served in Vietnam.  The RO evaluated the Veteran's statements and 
that of his wife in making this determination.  The Board finds 
that the RO did effectively adjudicate the claim on the same 
basis as the Board's current decision.


New and Material to Reopen Claim for Service Connection for 
Psoriasis

The appellant has appealed the denial to reopen the claim for 
service connection for psoriasis claimed as secondary to diabetes 
mellitus, type II, associated with herbicide exposure.  In 
February 1998, the appellant submitted a claim for service 
connection for psoriasis.  In a July 1998 rating decision, the 
appellant was denied service connection for psoriasis.  The RO 
found that the available scientific and medical evidence did not 
support the conclusion that the condition at issue was associated 
with herbicide exposure.  The appellant was notified of the 
denial in July 1998.  He submitted a notice of disagreement to 
that decision in September 1998 and a statement of the case was 
issued in November 1998.  The appellant did not perfect an appeal 
and the decision became final.  

In August 2001, the appellant filed to reopen his claim for 
service connection for psoriasis.  In an April 2002 rating 
decision, the RO found that new and material evidence adequate to 
reopen the claim for psoriasis had not been submitted.  The RO 
found that there was no basis in the available evidence of record 
to establish service connection for psoriasis and that the 
condition did not happen in military service nor was it 
aggravated or caused by service.  The appellant was notified of 
the denial in April 2002.  He did not appeal that decision and it 
became final.

At the time of the last final denial, the record contained 
service treatment records which included the March 1970 
separation examination revealing normal findings. Of record was 
an August 1997 examination which revealed a diagnosis of 
extensive psoriasis.  The record contained a January 2001 VA 
compensation and pension examination which diagnosed psoriasis 
vulgaris, widespread plaque-type.  During this examination, it 
was noted that the appellant reported that he was diagnosed with 
psoriasis around 1986 after he started seeing red spots on his 
body.  

Also of record at the time of the last final denial were 
outpatient treatment records showing treatment for psoriasis.  
The record also contained the appellant's statements that he 
believed that his psoriasis was either caused by or aggravated as 
a result of his service. 

Since the last final denial in April 2002, the appellant 
submitted duplicate records showing a diagnosis of psoriasis and 
treatment for such.  He has also submitted more recent outpatient 
treatment records showing the same.  Furthermore, the appellant 
has rendered statements that he believed that his diabetes and 
complications were caused by service to include the 1 to 1.5 
hours he stepped foot in Vietnam.  The appellant's wife related 
in an April 2007 statement that the appellant wrote to her in 
June 1969 discussing that they had to drop off military personnel 
in Vietnam and that while they waited in the plane for 
approximately 1 to 1.5 hours the Agent Orange got into the plane 
through the open door.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for psoriasis has not been submitted.  The appellant's 
claim for service connection was previously denied because it was 
found that there was no basis in the available evidence of record 
to establish service connection for psoriasis and that the 
condition did not happen in military service nor was it 
aggravated or caused by service.  At the time of the last final 
denial, the record contained evidence showing a diagnosis of 
psoriasis and treatment for such.  The evidence received since 
the last final denial consists of duplicates of what is already 
of record and other documents which show that the appellant has 
psoriasis and is treated for such.  Although the appellant has 
re-submitted evidence showing treatment for psoriasis, this fact 
had already been established.  Therefore, such evidence is 
cumulative.  

The Board notes that the appellant's lay statements and the 
statement of his wife have also been considered.  The statements 
indicate that the appellant's plane landed in Vietnam and that 
while he was sitting in the plane waiting to leave there was 
Agent Orange around the area and it got inside the plane because 
the door was left open.  However, psoriasis is not a condition 
listed among the diseases presumed to be associated with Agent 
Orange exposure.  38 C.F.R. § 3.309(e).  As such, whether the 
appellant was exposed to herbicides during service is not 
material to the claim.  

Based on the evidence presented, the appellant has not submitted 
any evidence showing that he has psoriasis that is attributable 
to service.  Because the evidence submitted since the last final 
decision is cumulative and/or does not relate to an unestablished 
fact necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  Thus, 
the Board concludes that new and material evidence has not been 
presented to reopen the claim.

Stated differently, service connection for psoriasis was denied 
in the past because it was found that there was no basis in the 
available evidence of record to establish service connection for 
psoriasis and that the condition did not happen in military 
service nor was it aggravated or caused by service.  No material 
facts have changed.

New and Material to Reopen Claim for Service Connection for 
Hypertension 

The appellant has appealed the denial to reopen the claim for 
service connection for hypertension claimed as secondary to 
diabetes mellitus, type II, associated with herbicide exposure.  
In February 1998, the appellant submitted a claim for service 
connection for hypertension.  In a July 1998 rating decision, the 
appellant was denied service connection for hypertension.  The RO 
found that the available scientific and medical evidence did not 
support the conclusion that the condition at issue was associated 
with herbicide exposure.  The appellant was notified of the 
denial in July 1998.  He submitted a notice of disagreement to 
that decision in September 1998 and a statement of the case was 
issued in November 1998.  The appellant did not perfect an appeal 
and it became final.  

In August 2001, the appellant filed to reopen his claim for 
service connection for hypertension.  In an April 2002 rating 
decision, the RO found that new and material evidence adequate to 
reopen the claim for hypertension had not been submitted.  The RO 
found that there was no basis in the available evidence of record 
to establish service connection for hypertension and that the 
condition did not happen in military service nor was it 
aggravated or caused by service.  The appellant was notified of 
the denial in April 2002.  The appellant did not appeal that 
decision and it became final.

At the time of the last final denial, the record contained 
service treatment records which included the March 1970 
separation examination revealing normal findings.  Of record were 
the November 1977 examination which diagnosed essential 
hypertension and the August 1997 examination which diagnosed 
hypertension, uncontrolled.  The record contained a January 2001 
VA compensation and pension examination which diagnosed essential 
hypertension.  During this examination, it was noted that the 
appellant reported that he was diagnosed with hypertension around 
1991.  

Also of record at the time of last final denial were outpatient 
treatment records showing a history of hypertension.  The record 
also contained the appellant's statements that he believed that 
his hypertension was either caused by or aggravated as a result 
of his service. 

Since the last final denial in April 2002, the appellant 
submitted duplicate records showing a diagnosis of hypertension 
and treatment for such.  He has also submitted more recent 
outpatient treatment records showing the same.  

Furthermore, in September 2006 the appellant stated that he 
believed that his diabetes and complications were caused by 
service to include the 1 to 1.5 hours he physically stepped foot 
in Vietnam.  In December 2006, the appellant stated that on his 
way to Thailand they stopped in Vietnam to drop off the troops 
that had assignments there.  Also in December 2006, the appellant 
stated that around May 1969 while traveling to Thailand he 
stopped in Hawaii for an hour and then from there they went to 
Vietnam.  He stated they were sitting in the plane waiting to 
leave and that there was Agent Orange all around the area and it 
got inside the plane because the door was left open.  He stated 
that when they flew out of Vietnam they left with the Agent 
Orange that accumulated inside of the plane.  

The appellant's wife related in an April 2007 statement that the 
appellant wrote to her in June 1969 discussing that they had to 
drop off military personnel in Vietnam and that while they waited 
in the plane for approximately 1 to 1.5 hours the Agent Orange 
got into the plane through the open door.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for hypertension has not been submitted.  The 
appellant's claim for service connection was previously denied 
because it was found that there was no basis in the available 
evidence of record to establish service connection for 
hypertension and that the condition did not happen in military 
service nor was it aggravated or caused by service.  At the time 
of the last final denial, the record contained evidence showing a 
diagnosis of hypertension and treatment for such.  The evidence 
received since the last final denial consists of duplicates of 
what is already of record and other documents which show that the 
appellant has hypertension and is treated for such.  Although the 
appellant has re-submitted evidence showing a diagnosis of 
hypertension, this fact had already been established.  Therefore, 
such evidence is cumulative.  

The Board notes that the appellant's lay statements and the 
statement of his wife have also been considered.  The statements 
indicate that the appellant's plane landed in Vietnam and that 
while he was sitting in the plane waiting to leave there was 
Agent Orange around the area and it got inside the plane because 
the door was left open.  However, hypertension is not a condition 
listed among the diseases presumed to be associated with Agent 
Orange exposure.  38 C.F.R. § 3.309(e).  As such, whether the 
appellant was exposed to herbicides during service is not 
material to the claim.  

Because the evidence submitted since the last final decision is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, the 
appellant has not submitted new and material evidence.  

Stated differently, service connection for hypertension was 
denied in the past because it was found that there was no basis 
in the available evidence of record to establish service 
connection for hypertension and that the condition did not happen 
in military service nor was it aggravated or caused by service.  
No material facts have changed.


ORDER

As new and material evidence has been received, the claim of 
service connection for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II, is denied.
 
The application to reopen the claim for service connection for 
psoriasis claimed as secondary to diabetes mellitus, type II, 
associated with herbicide exposure is denied.  

The application to reopen the claim for service connection for 
hypertension claimed as secondary to diabetes mellitus, type II, 
associated with herbicide exposure is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


